Citation Nr: 0618571	
Decision Date: 06/23/06    Archive Date: 06/30/06

DOCKET NO.  06-00 084	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for kidney failure, 
claimed as a residual of exposure to asbestos or radiation.  

2.  Entitlement to service connection for residuals of a 
stroke.

3.  Entitlement to service connection for residuals of a 
shell fragment wound to the back.

4.  Entitlement to service connection for residuals of a 
shell fragment wound to the left arm.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Associate Counsel


INTRODUCTION

The veteran served in active duty from September 1943 to 
December 1945.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 2005 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington, which denied entitlement to service connection 
for residuals of shell fragment wounds to the left arm and 
back, service connection for kidney failure and for a stroke.  

In December 2005, the veteran perfected his appeal.  He 
elected to have the case decided without a hearing.  

The claims for entitlement to service connection for 
residuals of shell fragment wounds to the back and the arm, 
are addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  All evidence necessary to decide the claims addressed in 
this decision has been obtained; the RO has notified the 
veteran of the evidence needed to substantiate the claims and 
obtained all relevant evidence designated by him.

2.  The service medical records are negative for any findings 
attributable a kidney condition; there is no evidence of 
kidney failure until more than 57 years post-service 
discharge, and; the veteran's kidney failure, is not shown to 
be a result of claimed in-service exposure to ionizing 
radiation or asbestos, or is otherwise causally linked to 
military service.

3.  The service medical records are negative for any findings 
attributable to cardiovascular or cerebrovascular disease, to 
include a cerbrovascular accident or stroke; there is no 
evidence of such disease, to include residuals of a stroke 
until more than 57 years post-service discharge; there is no 
competent medical evidence of a nexus between residuals of a 
stroke and any incident of service.


CONCLUSIONS OF LAW

1.  Service connection for kidney failure, to include as due 
to claimed exposure to asbestos or radiation, is not 
warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 
5103A, 5107  (West 2002); 38 C.F.R. § 3.102, 3.159, 3.303, 
3.307, 3.309, 3.311 (2005). 

2.  Entitlement to service connection for residuals of a 
stroke is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§  3.102, 
3.159, 3.303, 3.304, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (the VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  VA has issued final 
regulations to implement these statutory changes.  See C.F.R. 
§§ 3.102, 3.159 and 3.326(a) (2005).  These provisions 
redefine the obligations of VA with respect to the duty to 
assist and include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  In this case, the Board finds that 
VA's duties to the veteran under the VCAA have been 
fulfilled. 

Consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), the correspondence from the RO, to include the 
August 2004 VCAA notice letter, satisfied the notice 
requirements by: (1) informing the appellant about the 
information and evidence not of record that is necessary to 
substantiate the claims; (2) informing the appellant about 
the information and evidence the VA will seek to provide; (3) 
informing the appellant about the information and evidence 
the claimant was expected to provide; and (4) requesting the 
appellant to provide any evidence in the appellant's 
possession that pertains to the claims.  This "fourth 
element" of the notice requirement comes from the language of 
38 C.F.R. § 3.159(b)(1).  See also, e.g., Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

First, the VA has a duty under the VCAA to notify a claimant 
and any representative of the information and evidence needed 
to substantiate a claim.  Correspondence from the RO sent to 
the appellant in August 2004, specifically notified him of 
the substance of VCAA's duties, including the type of 
evidence necessary to establish entitlement to the benefits 
sought and the relative burdens of the appellant and VA in 
producing or obtaining that evidence or information.  The 
appellant was notified of the evidence needed to substantiate 
his claims and the avenues through which he might obtain such 
evidence, and of the allocation of responsibilities between 
himself and VA in obtaining such evidence.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

The correspondence from the RO to the veteran, to include the 
August 2004 letter, requested that the veteran provide the RO 
any evidence in his possession that pertained to his claims 
for service connection.  In this case, he was informed that 
it was his responsibility to ensure that VA received any 
evidence not in the possession of the Federal government; 
this would necessarily include submitting any relevant 
evidence in his possession.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II, which replaced the opinion in Pelegrini v. Principi, 17 
Vet. App. 412 (2004), the U.S. Court of Appeals for Veterans' 
Claims (Court) held that a VCAA notice must be provided to a 
claimant before the initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on claim for VA benefits.  Here, 
VCAA complying notice was provided prior to the issuance of 
the March 2005 RO decision that is the subject of this 
appeal.  The Board also notes that prior to the March 2005 RO 
decision and subsequently, the veteran has been presented 
opportunities to present any evidence in his possession or 
that he could obtain that would help substantiate his claims.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id.  

The veteran was provided with notice of what type of 
information and evidence was needed to substantiate his 
claims for service connection, but he was not provided with 
notice of the type of evidence necessary to establish a 
rating or effective date if the claims were allowed.  Despite 
the inadequate notice provided to the veteran on these latter 
elements, the Board finds no prejudice to the veteran in 
proceeding with the issuance of this decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  In that 
regard, as the Board concludes below that the preponderance 
of the evidence is against the veteran's claims for 
entitlement to service connection for kidney failure and a 
stroke, the questions of the appropriate rating or effective 
date have been rendered moot.  

Second, the VA has a duty to assist a claimant in obtaining 
evidence necessary to substantiate a claim.  In this regard, 
the service medical records are associated with the claims 
file, as are the identified and available relevant post-
service medical records.  The Board finds that the RO has 
obtained all identified evidence to the extent possible. 

As to any duty to provide an examination and/or opinion 
addressing the question of whether entitlement to service 
connection for kidney failure and a stroke, are conditions 
that either began during or are causally linked to service, 
the Board notes that, in the case of a claim for disability 
compensation, the assistance provided to the claimant shall 
include providing a medical examination or obtaining a 
medical opinion when such examination or opinion is necessary 
to make a decision on the claim.  An examination or opinion 
shall be treated as being necessary to make a decision on the 
claim if the evidence of record, taking into consideration 
all information and lay or medical evidence (including 
statements of the claimant) contains competent evidence that 
the claimant has a current disability, or persistent or 
recurring symptoms of disability; and indicates that the 
disability or symptoms may be associated with the claimant's 
act of service; but does not contain sufficient medical 
evidence for VA to make a decision on the claim.  38 U.S.C. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2005). 

The Board finds that the service medical records do not show 
a diagnosis or treatment for any of these conditions, and 
there is no post-service medical evidence to indicate kidney 
failure or a stroke until decades after the veteran's 
separation from service.  There is no competent opinion that 
links either disability addressed in this decision to 
service.  Under such circumstances, the Board finds that the 
medical evidence currently of record is sufficient to 
adjudicate the appeal of the service connection for a kidney 
disease and residuals of a stroke and that an examination or 
medical opinion is not warranted.  Id. 

The Board also finds that all obtainable evidence necessary 
for an equitable disposition of the appeal has been obtained.

Laws and Regulations

A claimant with active service may be granted service 
connection for a disease or disability either incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. §§ 3.303, 3.304.

With chronic disease shown as such in service so as to permit 
a finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  When the fact of chronicity in service 
is not adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support a claim 
of service connection.  38 C.F.R. § 3.303(b).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Certain chronic diseases, to include cerebrovascular disease 
(to include stroke) and kidney disease are subject to 
presumptive service connection if manifest to a compensable 
degree within one year from separation from service.  38 
U.S.C.A. § 1112(a); 38 C.F.R. § 3.309(a).  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992). 

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A 
veteran is entitled to the benefit of the doubt when there is 
an approximate balance of positive and negative evidence.  
See also, 38 C.F.R. § 3.102.  When a veteran seeks benefits 
and the evidence is in relative equipoise, the veteran 
prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
The preponderance of the evidence must be against the claim 
for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 
518 (1996).

Entitlement to service connection for kidney failure, claimed 
as a residual of exposure to asbestos or radiation

The veteran contends that he was exposed to asbestos and 
radiation during the performance of his duties as a ship 
fitter and welder, aboard the U.S.S. St. George.  Although he 
states that he was first exposed to radiation and asbestos 
during service, he claims that the exposure continued 
following service discharge, through his employment as a 
shipyard welder for approximately 28 years post-service.

The service medical records are negative for any findings 
attributable to a kidney condition.  A December 1945 
separation examination report, reflects that a urinalysis 
test result was negative.  

Post-service private and VA medical records dated in 2003 
through 2004, show diagnoses and treatment for chronic renal 
failure and kidney disease.  Therefore, there is competent 
evidence of record demonstrating that the veteran suffers 
from the disability for which he claims service connection.  
However, the post-service medical reports do not contain a 
medical opinion that links his kidney failure to service. 

Even if there is a current diagnosis of kidney failure, there 
is no competent medical evidence that causally links the 
disability to service.  There is also no contemporaneously 
recorded medical evidence in the file of a continuity of 
symptomatology for kidney failure following active duty until 
approximately 57 years after service discharge.  To the 
extent that the veteran is now contending that he had 
problems continually after service, his contentions are 
outweighed by the pertinently negative post-service medical 
evidence.  See Maxon v. West, 12 Vet. App. 453, 459 (1999), 
affirmed sub nom. Maxon v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000), [it was proper to consider the veteran's entire 
medical history, including a lengthy period of absence of 
complaints]; see also Forshey v. Principi, 284 F.3d 1335 
(Fed. Cir. 2002) ["negative evidence" could be considered in 
weighing the evidence].

As to claims involving service connection for asbestos-
related disease, there are no special statutory or regulatory 
provisions.  However, VA has provided adjudicators with some 
guidelines in addressing claims involving asbestos exposure, 
as set forth in Veteran's Benefits Administration Manual M21- 
1, Part VI, 7.21.  The manual notes that asbestos particles 
have a tendency to break easily into tiny dust particles that 
can float in the air, stick to clothes, and may be inhaled or 
swallowed.  Inhalation of asbestos fibers can produce 
fibrosis and tumors.  The most common disease is interstitial 
pulmonary fibrosis (asbestosis).  Asbestos fibers may also 
produce pleural effusions and fibrosis, pleural plaques, 
mesotheliomas of pleura and peritoneum, lung cancer, and 
cancers of the gastrointestinal tract.  The manual notes that 
lung cancer associated with asbestos exposure originates in 
the lung parenchyma rather than the bronchi.  Occupations 
involving asbestos exposure include mining and milling, 
shipyard and insulation work, demolition of old buildings, 
construction, manufacture and servicing of friction products 
such as clutch facings and brake linings, manufacture and 
installation of roofing and flooring materials, asbestos 
cement sheet and pipe products, etc.  High exposure to 
asbestos and a high prevalence of disease have been noted in 
insulation and shipyard workers.

This is significant considering that, during World War II, 
several million people employed in U.S. shipyards and U.S. 
Navy veterans were exposed to asbestos since it was used 
extensively in military ship construction.  Many of these 
people have only recently come to medical attention because 
the latent period varies from 10 to 45 or more years between 
first exposure and development of the disease.  Also of 
significance is that the exposure to asbestos may be brief 
(as little as a month or two) or indirect (bystander 
disease).  In reviewing claims for service connection, it 
must be determined whether or not military records 
demonstrate asbestos exposure in service; it should be 
determined whether or not there was asbestos exposure pre- 
service and post-service; and it should be determined whether 
or not there was asbestos exposure pre-service and post- 
service; and it should be determined if there is a 
relationship between asbestos exposure and the claimed 
disease.

The Board notes that the manual guidelines on service 
connection in asbestos-related cases are not substantive 
rules and are merely guidelines, and there is no presumption 
that a veteran was exposed to asbestos in service.  Dyment v. 
West, 13 Vet. App. 141 (1999), aff'd, Dyment v. Principi, 287 
F.3d 1377 (Fed. Cir. 2002); VAOPGCPREC 4-2000.

In this case, the veteran reported that he was exposed to 
asbestos during naval service.  However, even if it is 
conceded that he was exposed to asbestos, there is no medical 
evidence of a nexus between his kidney condition and alleged 
asbestos exposure during service.  A post-service medical 
report dated in October 2003, reflects that the veteran's 
chronic renal failure is of unknown etiology.  

Regarding the veteran's assertions that his kidney failure 
was secondary to radiation exposure, the Board observes that 
service connection for a disability claimed as attributable 
to exposure to ionizing radiation during service can be 
demonstrated by three different methods.  Davis v. Brown, 10 
Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. App. 67, 
71 (1997).

First, service connection can be established by submitting 
evidence that the veteran was a radiation-exposed veteran who 
suffered from a disease which is listed as one of the 15 
types of cancer that are presumptively service connected in 
accordance with 38 U.S.C.A. § 1112(c) (West 2002) and 38 
C.F.R. § 3.309(d) (2005).

Second, service connection can be established by submitting 
evidence that the disease is one of the "radiogenic diseases" 
listed in 38 C.F.R. § 3.311(b) (2005) that are service 
connected if sufficient radiation exposure is shown.

Third, service connection may be granted on a direct basis 
when it is established by competent medical evidence that a 
disease diagnosed after discharge is the result of exposure 
to ionizing radiation during active service.  See Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 
Vet. App. 40, 44 (1996), aff'd 120 F.3d 1239 (Fed. Cir. 
1997).

A "radiation-exposed veteran" is defined by regulation as a 
veteran who, while serving on active duty or on active duty 
for training or inactive duty training, participated in a 
radiation-risk activity.  38 C.F.R. § 3.309(d)(3) (2005).  
"Radiation-risk activity" is defined as onsite participation 
in a test involving the atmospheric detonation of a nuclear 
device; the occupation of Hiroshima, Japan or Nagasaki, Japan 
by United States forces during the period beginning on August 
6, 1945, and ending on July 1, 1946; or internment as a 
prisoner of war (or service on active duty in Japan 
immediately following such internment) during World War II 
which resulted in an opportunity for exposure to ionizing 
radiation comparable to that of the United States 
occupational forces in Hiroshima or Nagasaki during the 
period from August 6, 1945 through July 1, 1946. 38 C.F.R. § 
3.309(d) (2005).  VA regulations prescribe that the 
occupation of Hiroshima and Nagasaki by U. S. forces means 
official military duties within 10 miles of the city limits.  
See 38 C.F.R. § 3.309(d)(3)(vi) (2005).  "Onsite 
participation" is defined at 38 C.F.R. § 3.309(d)(3)(iv) 
(2005).

To consider service connection under section 3.311, the 
evidence must show the following: (1) the veteran was exposed 
to ionizing radiation in service; (2) he subsequently 
developed a radiogenic disease; and (3) such disease first 
became manifest within a period specified by the regulations.  
If any of the foregoing three requirements has not been met, 
service connection for a disease claimed as secondary to 
exposure to ionizing radiation will not be granted under 
section 3.311.  38 C.F.R. § 3.311(b)(1)(iii) (2005).

For the purposes of 38 C.F.R. § 3.311, radiogenic disease 
means a disease that may be induced by ionizing radiation and 
shall include the following: All forms of leukemia except 
chronic lymphatic (lymphocytic) leukemia; cancer of the 
thyroid, breast, lung, bone, liver, skin, esophagus, stomach, 
colon, pancreas, kidney, urinary bladder, salivary gland, and 
ovary; multiple myeloma, posterior subcapsular cataracts, 
non-malignant thyroid nodular disease; parathyroid adenoma; 
tumors of the brain and central nervous system; cancer of the 
rectum and lymphomas other than Hodgkin's disease; prostate 
cancer; and any other cancer.  38 C.F.R. § 3.311(b)(2) 
(2005).  In addition, the provisions of 38 C.F.R. § 
3.11(b)(5)(iv) provide that to warrant service connection for 
skin cancer, it must become manifest five years or more after 
exposure.

In all claims in which it is established that a radiogenic 
disease first became manifest after service and was not 
manifest to a compensable degree within any applicable 
presumptive period as specified in § 3.307 or § 3.309, and it 
is contended that the disease is a result of exposure to 
ionizing radiation in service, an assessment will be made as 
to the size and nature of the radiation dose or doses.  When 
dose estimates provided are reported as a range of doses to 
which a veteran may have been exposed, exposure at the 
highest level of the dose range reported will be presumed.  
38 C.F.R. § 3.311(a) (2005).

Dose data will be requested from the Department of Defense in 
claims based upon participation in atmospheric nuclear 
testing, and claims based upon participation in the American 
occupation of Hiroshima or Nagasaki, Japan, prior to July 1, 
1946. 38 C.F.R. § 3.311(a)(2) (2005).

If a claim is based on a disease other than one of those 
listed, VA shall nevertheless consider the claim under the 
provisions of this section provided that the claimant has 
cited or submitted competent scientific or medical evidence 
that the claimed condition is a radiogenic disease.  38 
C.F.R. § 3.311(b)(4) (2005).

In all other claims involving radiation exposure, a request 
will be made for any available records concerning the 
veteran's exposure to radiation.  These records normally 
include but may not be limited to the veteran's Record of 
Occupational Exposure to Ionizing Radiation (DD Form 1141), 
if maintained, service medical records, and other records 
which may contain information pertaining to the veteran's 
radiation dose in service.  All such records will be 
forwarded to the Under Secretary for Health, who will be 
responsible for preparation of a dose estimate, to the extent 
feasible, based on available methodologies.  38 C.F.R. § 
3.311(a)(2)(iii) (2005).

Here, the veteran claims that he was exposed to ionizing 
radiation during the performance of his duties as a ship 
fitter and welder during service, aboard the U.S.S. St. 
George.  Specifically, the veteran claims that x-raying of 
welds exposed him to radiation.  There is no documentation of 
record indicating that he was exposed to ionizing radiation 
in service.  Further, there is no medical evidence of record 
relating the veteran's kidney failure to any radiation 
exposure.

Although it has been shown that the veteran suffers from 
kidney failure, the Board points out that the presumptions 
afforded under 38 C.F.R. §§ 3.309 and 3.311 are not available 
here, as kidney failure is not a disease listed in either 
regulation.  Despite the medical evidence supporting a 
finding of kidney failure, there are no medical opinions that 
this condition is related to having been exposed to x-raying 
of welds during service.

Overall, even though treatment reports confirm a diagnosis of 
the claimed disability, the record is void of medical 
opinions regarding a relationship between his kidney failure 
and exposure to asbestos or radiation.  Thus, the only 
evidence showing a causal relationship between asbestos or 
radiation exposure and kidney failure is from the veteran.  
The Board recognizes the assertions by the veteran that his 
renal condition is related to exposure to asbestos or 
radiation in service.  However, as a layman he is not 
competent to provide a medical diagnosis or an opinion 
requiring medical knowledge, such as a question of medical 
causation.  Espiritu, supra.  

Accordingly, the Board concludes that the preponderance of 
the evidence is against a finding that the veteran's kidney 
failure is due to exposure to asbestos or radiation during 
service.  Thus, his claim for entitlement to service 
connection for kidney failure due to exposure to asbestos and 
radiation is denied.  Gilbert, supra; Ortiz, supra.

Entitlement to service connection for residuals a stroke

The service medical records are negative for any findings 
attributable to a heart condition.  A December 1945 
separation examination report, reflects that his heart 
condition was determined to be normal.  

Post-service private and VA medical records dated in 2003 
through 2004, show that the veteran has a history of stroke 
with left arm residual weakness, along with a history of 
congestive heart failure (February 2003 and September 2003 
medical reports).  However, the post-service medical reports 
do not contain a current diagnosis for residuals of a stroke.  
There are no post-service medical records to suggest 
continuity of symptomatology following separation from 
service.  The medical evidence merely records a history of 
stroke and congestive heart failure well over 57 years 
following discharge from service.  Moreover, there is no 
medical opinion that links the veteran's history of stroke or 
residuals thereof, to service.  See 38 C.F.R. § 3.303.

While the Board is sympathetic to the veteran's beliefs that 
his stroke or residuals thereof, are related to service, he 
is not competent to offer opinions on medical diagnosis or 
causation, and the Board may not accept unsupported lay 
speculation with regard to medical issues.  See Espiritu, 
supra; Moray v. Brown, 5 Vet. App. 211 (1993).  

As the preponderance of the evidence is against the veteran's 
claim for service connection for residuals of a stroke, the 
benefit of the doubt doctrine is not for application.  
38 U.S.C.A. § 5107(b); also see generally, Gilbert, supra;  
Ortiz, supra.




ORDER

Entitlement to service connection for kidney failure, to 
include as due to exposure to asbestos or radiation, is 
denied.

Entitlement to service connection for residuals of a stroke 
is denied.


REMAND

The veteran served during World War II in the Navy.  He 
contends that he was stationed in Okinawa, Japan, aboard the 
U.S.S. St. George, when a Japanese fighter aircraft crashed 
into the ship and injured him.  He claims that he was treated 
for shrapnel wounds in May 1945.  He states that he was also 
seen at sick bay in Okinawa.  The veteran claims that he is 
still bothered with retained foreign bodies.  He also 
contends that the shrapnel wounds to the back and left arm 
are directly related to his current medical difficulties, to 
include back problems. 

The service medical records, to include the December 1945 
separation examination report, are negative for any findings 
attributable to shrapnel wounds.  Post-service private and VA 
medical records dated in 2003 through 2004 are also negative 
for any findings attributable to retained fragments of 
shrapnel in the left arm and back. 

In a November 2005 Statement of the Case, the RO conceded 
that the veteran had been aboard the U.S.S. St. George, when 
a Japanese fighter aircraft crashed into the ship and injured 
him, which is consistent with combat duty.  38 U.S.C.A. § 
1154(b) provides that in the case of any veteran who engaged 
in combat with the enemy in active service during a period of 
war, campaign, or expedition, the Secretary shall accept as 
sufficient proof of service-connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service 
incidence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service.  Service-connection of such injury or disease may be 
rebutted by clear and convincing evidence to the contrary.  
See Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996).

The Board finds that it is at least as likely as not that the 
veteran engaged in combat with the enemy and that his claimed 
shrapnel wounds of the back and left arm are consistent with 
the circumstances, conditions, or hardships of his combat 
service, notwithstanding the fact that there is no official 
record of such incurrence or aggravation in such service.  
See 38 U.S.C.A. § 1154(b).  Thus, for purposes of 
adjudication of the issues of service connection for 
residuals of shell fragment wounds of the arm and back, the 
injuries in question are presumed to have occurred.  Id.

Accordingly, the Board finds that the case must be 
adjudicated with consideration of 38 U.S.C.A. § 1154(b), 
which in this case should include scheduling a VA medical 
examination for the purposes of determining whether the 
veteran has any current residuals of shell fragment wounds to 
the back or left arm.  The Board finds that there is a duty 
to afford the veteran an appropriate examination that 
includes an opinion addressing the contended causal 
relationships.  See 5103A(d); 38 C.F.R. § 3.159(c)(4).

In addition, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the appellant was provided with notice of 
what type of information and evidence that was needed to 
substantiate his claims for service connection for residuals 
of shell fragment wounds to the left arm and back, but he was 
not provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  As these questions are involved in the 
present appeal, proper notice under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) should be provided that informs the 
veteran of the type of evidence that is needed to establish a 
rating and effective date if service connection is granted 
for residuals of shell fragment wounds to the left arm and 
back.  

The RO should also ensure that all notification and 
development actions required by 38 U.S.C.A. §§ 5102, 5103, 
and 5103A are fully satisfied.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO must also assure 
compliance with the requirements of the 
VCAA, codified at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 and 
its implementing regulations.  The 
AMC/RO should provide the veteran 
written notification specific to his 
claims for service connection for 
residuals of shell fragment wounds to 
the left arm and back.

In addition, the AMC/RO should send the 
veteran a corrective VCAA notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), that includes an explanation as 
to the information or evidence needed to 
establish a rating and effective date for 
residuals of shell fragment wounds to the 
left arm and back, as outlined by the 
Court in Dingess/Hartman v. Nicholson, 
Nos. 01-1917 and 02-1506 (U.S. Vet. App. 
Mar. 3, 2006).  

2.  The veteran should further be 
requested to submit all evidence in his 
possession that pertains to his claims, 
specifically to include all service 
medical records in his possession (or 
copies thereof) and any evidence of 
medical care dating from his period of 
active service to the present, that may 
relate to residuals of shell fragment 
wounds to the left arm and back, for 
which he claims service connection.

3.  Once all available medical records 
have been received, the RO should make 
arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded appropriate VA examination for 
the purpose of determining whether the 
veteran has any residuals of shrapnel 
wounds of the back and left arm, to 
include retained shell fragments or 
scars.

The RO should send the claims file to 
the examiner for review, and the 
clinician should indicate that the 
claims file was reviewed, to include the 
service and post-service medical 
records.

Following a review of all of the 
relevant medical records in the claims 
file, obtaining a history from the 
veteran, the clinical evaluation and any 
tests that are deemed necessary, the 
examiner is requested to opine whether 
it is at least as likely as not (50 
percent or greater probability) that the 
veteran currently has any residuals of 
shell fragment wounds to the left arm or 
back, to include retained metallic 
fragments or scars.  The examiner is to 
presume the credibility of the veteran 
as to his claimed in-service injuries 
consistent with 38 U.S.C.A. § 1154(b).

4.  Thereafter, the RO should review the 
claims file and ensure that no other 
notification or development action, in 
addition to that directed above, is 
required.  If further action is 
required, the RO should undertake it 
before further adjudication of the 
claims.

5.  The RO should readjudicate the 
claims for service connection for 
residuals of shrapnel wounds to the left 
arm and back, with consideration of all 
of the evidence added to the record 
since the Statement of the Case (SOC) 
issued in November 2005.

6.  If either benefit sought is not 
granted, the RO should issue a 
Supplemental Statement of the Case 
(SSOC), which should contain notice of 
all relevant action taken on the claims, 
to include a summary of all of the 
evidence added to the record since the 
November 2005 SOC.  A reasonable period 
of time for a response should be 
afforded.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


 Department of Veterans Affairs


